COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Arnold Ray Lamotte v. The State of Texas

Appellate case number:    01-15-00368-CR

Trial court case number: C-1-CR-12-300283

Trial court:              County Court at Law No 6 of Travis County

        On May 13, 2015, appellant’s appointed counsel, Karen Oprea, filed a motion to
withdraw. On May 15, 2015, appellant filed two documents, asking that Karen Oprea’s
representation be terminated. On May 19, 2015, this Court issued an order, abating the case and
directing the trial court to hold a hearing to determine if appellant still wished to prosecute his
appeal, and if so, whether appointed counsel, Karen Oprea, should be allowed to withdraw, and
to admonish appellant of the risks of self-representation. The trial court held that hearing and
filed a hearing record, indicating that appellant did not appear, but counsel, Karen Oprea stated
appellant wished to continue the appeal and wished to represent himself.
        On July 9, 2015, this Court issued a second abatement order, noting that appellant had not
attended the hearing and was not properly admonished of the dangers of self-representation.
Accordingly, this Court directed the trial court to make the same findings included in the first
abatement order. A hearing record was filed on August 6, 2015, at which counsel, Karen Oprea,
attended, and she stated she had talked to appellant and he wanted to continue having Karen
Oprea represent him. Another hearing record was filed on August 20, 2015, and in this hearing,
appellant appeared with retained counsel, Christopher Morgan. A supplemental clerk’s record
was filed on September 2, 2015, containing the trial court’s grant of the motion to withdraw of
Karen Oprea, and substituted in Christopher Morgan as appellant’s retained counsel.
       The clerk’s record and reporter’s record have been filed. Accordingly, we reinstate the
appeal and set appellant’s brief due 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: September 24, 2015